IN THE COURT OF CRIMINAL APPEALS
             OF TEXAS
                            NO. PD-0419-14



                   ORLANDO SALINAS, Appellant

                                    v.

                        THE STATE OF TEXAS

          ON PETITION FOR DISCRETIONARY REVIEW
         FROM THE FOURTEENTH COURT OF APPEALS
                      HARRIS COUNTY



Per Curiam.

                               ORDER


The Court grants review on its own motion of the following question:

Whether the Fourteenth Court of Appeals decision that the "appellant
failed to satisfy his burden to show that the statute is invalid in all
possible applications because he has not established what the funds
designated in [Texas Local Government Code] section 133.102(e)
actually do" is erroneous in light of clear precedent from this court in
reviewing facial challenges to the constitutionality of a statute.
                                                                               SALINAS - 2


       The Clerk of this Court will send copies of this order to the Court of Appeals for the

Fourteenth District, the District Attorney for Harris County, and Appellant.


En Banc
Filed: September 17, 2014
Do Not Publish